DETAILED ACTION
This office action is a response to a communication made on 03/04/2021.
Claim 18 is canceled.
Claims 1-17 and 19-24 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant’s arguments, see remark on page 9-11, filed 03/04/2021, applicant argues that, “the cited prior art fails to teach or suggest a multi-network communication box comprising multiple network communication devices that are each connected to distinct existing local area networks, such that the multi-network communication box is connected to both a first and second existing local area network without providing a connection between the existing first local area network and the existing second local area network via the multi-network communication box.” recited in claims 1, 8 and 16.
Examiner: Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Ausfeld teaches a multi-network communication box comprising multiple network communication devices that are each connected to distinct existing local area networks because the network will use multi-point Bluetooth technology or Wi-Fi access point or Wi-Fi peer to peer, or direct connection, wherein multi-point Bluetooth technology is multi-network communication box, see Col-9, II. 55-57, different devices connected to different LAN ports of the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-4, 6-12, 14-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausfeld (US 9473449) in view of Jaynes (US 2014/0240445). 

With respect to claim 1, Ausfeld discloses a system for displaying information from multiple remote computing devices on a display, wherein the system comprises: 
a multi-network communication box (Col-9, II. 55-57, i.e. The network will use multi-point Bluetooth technology or Wi-Fi access point or Wi-Fi peer to peer, or direct connection) comprising:
a. one or more processors (Col-4, II. 20-21);
b. a first network communication device that is configured to connect to an existing first local area network (Col-5, II. 48-57, “one or more devices that enable a consumer to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing devices. Such communication can occur via I/O interfaces 22. Still yet, computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20”);
c. a second network communication device that is configured to connect to an existing second local area network (Col-5, II. 48-57, “one or more devices (i.e. second device) that enable a consumer to interact with computer system/server 12 wherein computer system/server 12 can communicate with one or more a general wide area network (WAN)…”), wherein the first network communication device and the second network communication device are simultaneously active (Col-5, II. 46-57, i.e. different devices connected with different LAN interfaces of the device.  For example Bluetooth and wireless Ethernet, Or wireless Ethernet and wired Ethernet LAN, Col-7, II. 48-53, “In Active Conference, users can exchange business cards, download presentations, and wrap the chat conversations/notes into one file 
d. a first output configured to couple to an interactive display (Col-5, II. 46-53, i.e. devices that connected with distinct LAN interfaces wherein interact with keyboard, pointing device or display), wherein the system is configured for:
i. connecting the multi-network communication box to both the existing first local area network via the first network communication device and the existing second local area network via the second network communication device (Col-5, II. 48-57, i.e. different devices connected to different LAN ports of the device.  For example Bluetooth and wireless Ethernet, Or wireless Ethernet and wired Ethernet LAN, Col-5, II. 66-Col-6, II. 8, “the multi-platform collaboration requirements of, but not limited to, corporations and Schools. The main device has, depending on the package, but is not limited to, direct USB connection for both master and slave type devices, wireless Ethernet access point, wireless Ethernet peer to peer, wired Ethernet Ian”), such that the multi-network communication box is simultaneously connected to both the existing first local area network and the existing second local area network without providing a connection between the first existing local area network and the second existing local area network (Col-5, II. 46-Col-6, II. 12, “…different devices connected to different LAN ports of the device.  For example Bluetooth and wireless Ethernet, or wireless Ethernet and wired Ethernet LAN”, Col-8, II. 41-46 and Col-8, II. 10-14);
ii. receiving, at the multi network communication box (Col-9, II. 55-57, “The network will use multi-point Bluetooth technology or Wi-Fi access point or Wi-Fi peer to peer, or direct connection”), via the first network communication device  and the existing first local area network (Col-5, II. 48-57, “one or more devices that enable a consumer to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing devices. Such communication can occur via I/O interfaces 22. Still yet, 
iii. receiving, at the multi network communication box via the second network communication device and the existing second local area network (Col-9, II. 55-57, “The network will use multi-point Bluetooth technology or Wi-Fi access point or Wi-Fi peer to peer, or direct connection”, Col-5, II. 48-57, “one or more devices that enable a consumer to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing devices. Such communication can occur via I/O interfaces 22. Still yet, computer system/server 12 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 20”), a second set of information from a second remote computing device that is operatively connected to the existing second local area network (Col-10, II. 22-24, “a set of computerized devices are connected to a network operated by the multi-platform collaboration device”, Col-6, 21-28, “the device to communicate to each of its accessories and to multiple main hardware devices, or user devices, via a variety of connection methods both wireless and wired. The main hardware device is furthermore of a server style and creates its own self-aware network which users, with their own privately owned computer equipment, or user devices, can connect to via both several wired and wireless”). 

However, Ausfeld remain silent on iv. mirroring at least a portion of a first display for the first remote computing device based at least partially on the first set of information on the interactive 

Jaynes discloses iv. mirroring at least a portion of a first display for the first remote computing device based at least partially on the first set of information on the interactive display (multiple mirroring of different user's displays on a display device, See Fig 5B, shared display device 102 is displaying media posts from remote client 106(1) and also from local client 106(2) (clients 1 and 2), See ¶0045, different users can access through different connections through different networks see ¶0049-¶0051, i.e. connection types and ¶0046, i.e. different networks), wherein mirroring the at least a portion of the first display comprises causing the multi-network communication box to transmit first content comprising the at least a portion of the first display to the interactive display via the first output (¶0042, i.e. display device 106(1) for client 1 is displaying media post 408(1) (i.e. a portion of the first display), labeled “A”, display device 106(2) is displaying media post “C” 408(2), and display device 106(3) is displaying media post “D” 408(3), as indicated by arrows 501-503 (i.e. media post are the  portion of the display). In the present embodiment, users of devices 106(1)-106(3) are local to display device 102 and can see screen 510 (i.e. display device 102 as interactive display via first output), ¶0045, See Fig 5B, i.e. multiple mirroring of different user's displays on a display device, shared display device 102 is displaying media posts from remote client 106(1) and also from local client 106(2) (clients 1 and 2)); and 


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ausfeld’s system with mirroring first and second display for the respective remote devices based on the partially first and second set of information on the interactive display of Jaynes. The combination would allow to multiple users to share media, collaborate, and communicate freely without restrictions imposed by traditional video switchers, direct video cabling of each device and simple screen sharing applications (Jaynes).



For claim 16, it is a system claim corresponding to the system of claim 1. Most of the claim limitations are similar to the system claim of claim 1. Therefore claim limitations are rejected under the same ground as claim 1. claim 16 amended an additional feature of d. a third network communication device that is configured to connect to an existing second local area network (Ausfeld, Col-5, II. 47-51, “; one or more devices that enable a consumer to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12 to communicate with one or more other computing devices.”); iv. receiving, at the multi-network communication box via the third network communication device, a third set of information from a third remote computing device that is operatively connected to the existing second local area network (Ausfeld, Col-5, II. 47-51, Col-7, II. 30-36); 

However, Ausfeld remain silent on vii. mirroring on the display at least a portion of a third display for the third remote computing device based at least partially on the third set of information. 
Jaynes discloses vi. mirroring on the display at least a portion of a third display for the third remote computing device based at least partially on the third set of information (multiple or similarly third display mirroring of different user's displays on a display device, See Fig 5B, shared display device 102 is displaying media posts from remote client 106(1) and also from local client 106(2) (clients 1 and 2), See ¶0045, different users can access through different connections through different networks see ¶0049-¶0051, i.e. connection types and ¶0046, i.e. different networks). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ausfeld’s system with vi. mirroring on the display at least a portion of a third display for the third remote computing device based at least partially on the third set of information of Jaynes. The combination would allow to multiple users to share media, collaborate, and communicate freely without restrictions imposed by traditional video switchers, direct video cabling of each device and simple screen sharing applications (Jaynes).

With respect to claims 2, 9 and 17,  Ausfeld in view of Jaynes discloses the system of claim 1, wherein mirroring at least a portion of the first display and the second display occurs substantially simultaneously (Ausfeld, Col-7, II. 48-53, Jaynes, ¶0061, i.e. two users, A and B, use the present method to simultaneously share and control a shared display). 

With respect to claims 3 and 10, Ausfeld in view of Jaynes discloses the system of claim 2 above, wherein mirroring at least a portion of the first display and the second display on the interactive display substantially simultaneously further comprises mirroring the at least a portion of the first display on a first portion of the interactive display and mirroring the at least a portion of the second display on a second portion of the interactive display (Jaynes, ¶0061, i.e. two users, A and B, use the present method to simultaneously share and control a shared display, multiple mirroring of different user's displays on a display device, See Fig 5B, shared display device 102 is displaying media posts from remote client 106(1) and also from local client 106(2) (clients 1 and 2), See ¶0045, different users can access through different connections through different networks see ¶0049-¶0051, i.e. connection types and ¶0046, i.e. different networks ). 


a. forming a transparent annotation layer that is positioned over at least one of the mirrored at least a portion of the first display and the mirrored at least a portion of the second display (Jaynes, Scene graph 117 comprises indicia of the layout of the currently-connected media posts 408 on screen 510 of display device 102. ‘Free form’ mode builds a scene graph 117, in which all posted media are positioned based on each element's individual placement and scale offsets that can be controlled by users, See ¶0030, multiple mirroring of different user's displays on a display device, See Fig 5B, shared display device 102 is displaying media posts from remote client 106(1) and also from local client 106(2) (clients 1 and 2), See ¶0045, different users can access through different connections through different networks see ¶0049-¶0051, i.e. connection types and ¶0046, i.e. different networks); 
b. receiving signals via the one or more processors from the interactive display that are generated when a user touches the interactive display (Jaynes, ¶0039, i.e. each of the media shaded boxes 412 indicates published media posts currently on shared display 102 based on layout and display settings, i.e., based on signals/video incoming from the server that will alert the client); 
c. generating annotations on the transparent annotation layer at least partially in response to receiving the signals (Jaynes, See ¶0037 and ¶0039); and 
d. displaying the annotations as an overlay on the transparent annotation layer (Jaynes, See ¶0035 and Fig. 5B). 

With respect to claim 6,  Ausfeld in view of Jaynes discloses the system of claim 1, wherein the system is further configured to capture an image of one of the mirrored at least a portion of the first display or the mirrored at least a portion of the second display (Jaynes, See ¶0033, ¶0046 and ¶0053). 



With respect to claim 11, Ausfeld in view of Jaynes discloses the method of claim 8, wherein the display is a touch enabled display (Ausfeld, Col-10, II. 10-12, “user device 404, which in some embodiments may be a computer with a touch screen”). 

With respect to claims 14, Ausfeld in view of Jaynes discloses the method of claim 8 above, wherein the first local area network and the second local area network are each selected from a group consisting of: 
a. a wired network (Jaynes, See ¶0025); and 
b. a wireless network (Jaynes, See ¶0025). 

With respect to claim 15, Ausfeld in view of Jaynes discloses the method of claim 8, wherein the method further comprises: 
a. operatively connecting, via a third communication device, the one or more processors with an existing third local area network (Jaynes, See ¶0032); 
b. receiving, via the existing third local area network, a third set of information from a third remote computing device having a third display (Jaynes, See Fig.5B, ¶0032 and ¶0060); and  
c. mirroring, via the one or more processors, at least a portion of the third display for the third remote computing device on the display at least partially based on the third set of information (Jaynes, multiple mirroring of different user's displays on a display device, See Fig 5B, shared display device 102 

With respect to claim 20, Ausfeld in view of Jaynes discloses the system of claim 16 above, wherein the first local area network and the wireless access point comprise different local area networks (Ausfeld, Col-5, II. 46-65), wherein the smart display device works with all types of networks (Col-5, II. 52-59).
With respect to claim 21,  Ausfeld in view of Jaynes discloses the system of Claim 16, wherein the first network communication device, the second network communication device and the third network communication device are integrated into the display so that the first output is directly coupled to the display (Jayne, ¶0024-¶0025, i.e. a client host is integrated with a PC, laptop, or a hand-held device such as a smart phone or tablet This integrated client host 116 and display 108 is herein after referred to as “client display device” or simply “client” 106. Dotted line 120 indicates a network interconnection between clients 106 and host shared display 102, which may be wireless or wired).

With respect to claims 22 and 24, Ausfeld in view of Jaynes discloses the system of Claim 1, wherein the multi-network communication box is integrally formed with the interactive display ((Jayne, ¶0024-¶0025, this integrated client host 116 and display 108 is herein after referred to as “client display device” or simply “client” 106. Dotted line 120 indicates a network interconnection between clients 106 and host shared display 102, which may be wireless or wired).


a. An ethernet port (Ausfeld, Col-6, II. 3-4, “wireless Ethernet access point,”); b. a network card (Ausfeld, Col-5, II. 50-52); and c. a Wi-Fi device (Ausfeld, Col-9, II. 56-57, “Wi-Fi access point or Wi-Fi peer to peer”).

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ausfeld in view of Jaynes and further in view of Lewis et al. (US 9544723), hereinafter "Lewis".

With respect to claim 5, 13 and 19, Ausfeld in view of Jaynes discloses the system of claim 1 above, wherein a. the existing first local area network is selected from a group consisting of: 
i. a teacher network (Ausfeld, Col-7,  II. 51-52); and 
ii. a corporate network (Ausfeld, Col-6, II. 1); and 
b. the existing second local area network is selected from a group consisting of: 
i. a student network (Ausfeld, Col-7, II. 30-34) ; and 
	
However, Ausfeld in view of Jaynes remain silent on ii.  a guest network.

Lewis discloses (a guess device to connect to the shared display device using a separate WLAN, see col. 11, II. 37-52; II. 59-63; col. 12, II. 8-13, the smart display device works with all types of networks (col. 5, II. 11-19)).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GOLAM MAHMUD/
Examiner, Art Unit 2458



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458